 327 NLRB No. 801NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.R.J.J., Inc. and United Union of Roofers, Water-proofers and Allied Workers™ Union, Local 81.Case 20ŒCAŒ28622January 15, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEUpon a charge filed by the Union on August 12, 1998,the Acting General Counsel of the National Labor Rela-tions Board issued a complaint on September 23, 1998,against R.J.J., Inc., the Respondent, alleging that it has
violated Section 8(a)(1) of the National Labor Relations
Act.  Although properly served copies of the charge and
complaint, the Respondent failed to file an answer.On December 4, 1998, the General Counsel filed aMotion for Summary Judgment with the Board.  On De-cember 8, 1998, the Board issued an order transferringthe proceeding to the Board and a Notice to Show Cause
why the motion should not be granted.  The Respondent
filed no response.  The allegations in the motion aretherefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be consideredadmitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated October 15, 1998, notified the Respondent
that unless an answer were received by October 22,
1998, a Motion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a Californiacorporation with an office and place of business in Sac-ramento, California, has been engaged in the buildingand construction industry as a general building, roofing,
sheet metal, and metal roofing contractor.  During the
12-month period ending December 31, 1997, the Re-spondent, in conducting its business operations describedabove, purchased and received at its Sacramento, Cali-fornia facility, goods valued at more than $50,000 fromsuppliers located in the State of California, who in turn
had purchased and received those goods and materials
directly from points outside the State of California.  We
find that the Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESOn an unknown date about 1 month before the repre-sentation election held on July 31, 1998, the Respondent,by its owner and agent Robert J. Jacino, at the Respon-dent™s facility, interrogated employees regarding theirsympathies for the Union.  In addition, on an unknown
date during the week of June 20, 1998, Jacino told em-ployees that the Respondent would never sign a collec-tive-bargaining agreement with the Union.  Further,sometime during the week of June 20, 1998, on aboutJuly 27, 1998, and on about July 29, 1998, Jacino told
employees that if the Union won the election, the Re-spondent was going to finish its existing jobs and thenclose its doors, and the employees would be left without
jobs.  Finally, on about July 29, 1998, Jacino threatened
employees with a wage reduction if the Union won the
election, and threatened employees he believed to be
supporters of the Union with job loss by telling them that
he would be willing to give them a good job reference to
work at a unionized roofing company if the Union lostthe election.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed in
Section 7 of the Act, and has thereby engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed toeffectuate the policies of the Act.ORDERThe National Labor Relations Board orders that theRespondent, R.J.J., Inc., Sacramento, California, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a) Interrogating employees regarding their sympathiesfor the Union.(b) Telling employees that the Respondent wouldnever sign a collective-bargaining agreement with theUnion.(c) Telling employees that if the Union won the elec-tion, the Respondent would finish its existing jobs and DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2then close its doors and leave the employees withoutjobs.(d) Threatening employees with a wage reduction ifthe Union won the election.(e) Threatening employees it believes to be supportersof the Union with job loss by telling them that it wouldbe willing to give them a good job reference to work at a
unionized roofing company if the Union lost the election.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days after service by the Region, post atits facility in Sacramento, California, copies of the at-tached notice marked ﬁAppendix.ﬂ1  Copies of the notice,on forms provided by the Regional Director for Region20, after being signed by the Respondent™s authorizedrepresentative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, the
Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since June 20,1998.(b) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  January 15, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT interrogate you regarding your sympa-thies for the Union.WE WILL NOT tell you that we would never sign a col-lective-bargaining agreement with United Union ofRoofers, Waterproofers and Allied Workers™ Union, Lo-cal 81.WE WILL NOT tell you that if the Union won the elec-tion, we would finish our existing jobs and then close ourdoors, and leave you without jobs.WE WILL NOT threaten you with a wage reduction if theUnion wins the election.WE WILL NOT threaten you whom we believe to besupporters of the Union with job loss by telling you thatwe would be willing to give you a good job reference towork at a unionized roofing company if the Union lostthe election.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.R.J.J., INC.